Citation Nr: 1226489	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss and, if so, entitlement to service connection for such disability, to include as secondary to tinnitus. 

2.  Entitlement to service connection for disability exhibited by loss of balance and falls due to inner ear disability, to include as secondary to tinnitus.  

3.  Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The RO denied the Veteran's application to reopen the previously denied claim for bilateral hearing loss in August 2006, and subsequently reopened such claim in the October 2008 statement of the case.  However, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must be determined by the Board upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  Therefore, the question on appeal is as stated above.  As discussed below, the evidence of record is sufficient to reopen the previously denied claim.  However, the merits of that claim, as well as the claim for service connection for disability exhibited by loss of balance and falls due to inner ear disability, must be remanded for further development and adjudication.

The Veteran requested a Travel Board hearing or videoconference hearing, whichever was first available, in November 2008.  However, in a December 2008 statement, he indicated that he no longer wanted a hearing on appeal.  Further, the Veteran was scheduled for a videoconference hearing before a member of the Board in January 2010, which he failed to attend.  Therefore, the hearing request has been withdrawn.  See 38 C.F.R. § 20.702(d) 20.704(d)&(e) (2011).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of service connection for bilateral hearing loss and service connection for disability exhibited by loss of balance and falls due to inner disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was initially denied in a September 1993 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  Evidence received since the last final denial establishes the presence of current disability and raises a reasonable possibility of substantiating the claim for bilateral hearing loss. 

3.  The Veteran is in receipt of the maximum schedular rating for tinnitus, and the evidence does not warrant referral for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The September 1993 denial of the service connection claim for bilateral hearing loss was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1993 & 2011).

2.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.87, Diagnostic Codes 6260 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Board's decision herein to reopen the previously denied service connection claim for bilateral hearing loss is completely favorable.  As such, no further action is required to comply with such provisions in this regard.

Concerning tinnitus, the Veteran was advised in February 2006, prior to the initial unfavorable rating decision in August 2006, of the evidence and information necessary to substantiate his claim (i.e., evidence that his disability has increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in June 2007, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Although no longer strictly required, the Veteran was also notified of the relevant diagnostic codes and potential "daily life" evidence in July 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  The timing defect as to these two letters was cured by the subsequent readjudication of the claim in an October 2008 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  Although the last medical evidence of record is dated in October 2008, there is no indication that any more recent treatment records would provide further support for the Veteran's claim for tinnitus.  He is in receipt of the maximum schedular rating, and he has consistently described his symptomatology throughout the appeal.  Further, the manifestations of tinnitus are generally subjective, so medical evidence is not necessary to establish their existence.  Therefore, the Veteran has not been prejudiced by any outstanding treatment records for tinnitus.  He was also afforded a VA examination in March 2006 that addressed the severity of his tinnitus.  There are no arguments or indications that such examination is inadequate with respect to tinnitus.  Rather, the examiner recorded the subjective and objective complaints and conducted appropriate testing.  As such, the medical evidence of record is sufficient for a fair adjudication.

In the circumstances of this case, a remand as to this issue would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of this claim.

II. Analysis

Claim to reopen

Where a claim has been finally adjudicated, a Veteran must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, where new and material evidence is received within one year after the initial denial, the determination is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new and material evidence pertaining to a pending claim.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In this case, the Veteran's service connection claim for bilateral hearing loss was initially denied in a September 1993 rating decision.  He did not submit additional evidence or indicate an intent to appeal within one year of being notified of such determination.  As such, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1993 & 2011); see also Bond, 659 F.3d at 1367-68.

The Veteran applied to reopen this claim in October 2005.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

Here, the last final denial of the Veteran's claim was based on a finding that the evidence did not demonstrate the presence of a hearing loss for VA compensation purposes.  Evidence received since the last final denial includes objective hearing test results that reflect a hearing loss disability for VA compensation purposes.  Further, the Veteran has presented new testimony as to continuous hearing problems since service, which have worsened over time.  He also now contends that his hearing loss may be related to his service-connected tinnitus.  See, e.g., March 2006 statement, June 2007 notice of disagreement.  

With consideration of the low threshold as described in Shade, and presuming the Veteran's testimony to be credible for the purposes of reopening, this evidence is new and material.  The Veteran is competent to testify as to the existence of observable symptomatology of hearing loss, and such lay testimony may be sufficient to establish a diagnosis under certain circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran has a complicated history of ear disease and noise exposure.  As such, the current medical evidence is insufficient to establish service connection for the claimed disability, to include as on a secondary basis to tinnitus.  Further, the evidence received since the last final denial triggers VA's duty to provide the Veteran with a VA examination to determine the etiology of his bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, new and material evidence has been received, and the claim must be reopened.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-18.  

Increased rating for tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Recurrent tinnitus will be assigned a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Id. at Note (1).  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head.  Id. at Note (2).  

Here, the Veteran is already in receipt of the maximum schedular rating of 10 percent for tinnitus.  He contends that a higher rating is warranted because his tinnitus is constant in both ears, with the noise being very loud sometimes, and frequently interrupts his sleep.  However, the constant noise is contemplated under the schedular rating for tinnitus, and only a single evaluation is warranted whether the condition is in one or both ears.  See 38 C.F.R. § 4.87, DC 6260 & Note (2).    

The Board has considered whether an extraschedular rating is warranted.  An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the constant noise of the Veteran's tinnitus is fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of marked interference with employment or frequent periods of hospitalization due to tinnitus.  As such, it is unnecessary to refer this claim for consideration of an extra-schedular rating.  See id.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed at any time during the appeal due to his service-connected tinnitus.  As such, a claim for a TDIU is not raised. 

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus.  As such, the benefit of the doubt doctrine does not apply and his claim must be denied.  38 C.F.R. § 4.3.


ORDER

New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Further development is necessary for a fair adjudication of the reopened claim for bilateral hearing loss, as well as the original service connection claim for disability exhibited by loss of balance and falls due to inner ear disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, there is an indication of pertinent outstanding treatment records.  The Veteran has identified VA treatment for a left ear surgery and inner ear disease, as well as possible right ear treatment, at Biloxi or Gulfport in 1987 or 1988.  See, e.g., November 1992 claim, March 1993 VA examination report, March 2006 statement; see also August 1987 psychiatric treatment record from Biloxi VAMC (noting that the Veteran planned to follow up with ENT).  Efforts have not been made to obtain such records.  Further, the last VA treatment records in the claims file are dated in October 2008.  The Veteran has identified recent treatment at the VA Medical Centers (VAMCs) in Alexandria and Biloxi or Gulfport.  As such, attempts should be made to obtain any outstanding treatment records, and the Veteran should be notified and allowed an opportunity to provide any records that cannot be obtained.  

The Veteran should also be provided VCAA-compliant notice concerning his claim for service connection on a secondary basis, or as related to tinnitus.

No medical opinion has been obtained with respect to the Veteran's claimed disability exhibited by loss of balance and falls due to inner ear disability.  The Board notes that there are two negative VA opinions as to his hearing loss.  However, although an April 2002 VA examiner opined that the Veteran's bilateral hearing loss was not due to noise exposure during service, no reasoning or rationale was offered for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions).  As such, that opinion is inadequate for adjudication purposes.

In a June 2006 addendum, the most recent VA examiner opined that the Veteran's left ear hearing loss was not due to in-service noise exposure because testing in that ear was within normal limits upon separation from service.  However, it is not necessary to meet the VA criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The 2006 VA examiner further stated that she was unable to offer an opinion as to the right ear without resorting to speculation because there was no available comparison between service discharge and entrance examinations, in that no hearing tests were conducted when he entered service.  The examiner did not offer an opinion as to whether the Veteran's hearing loss is related to his tinnitus.

During the Veteran's September 1961 service induction examination, he denied any ear problems.  His ears were found to be clinically normal in general (internal and external canals), and no hearing test was conducted, either whisper test or pure tone testing.  The Veteran complained of continued dizziness and tinnitus in May 1963, and he was noted to have had a slight brain concussion after a knock out in March 1963.  At examinations upon separation from service in September 1963 and November 1963, the Veteran again denied any ear trouble and his ears were found to be clinically normal in general (internal and external canals).  However, puretone thresholds were measured as 30 decibels at the 8000 Hertz level in the right ear in September 1963, and at the 4000 and 8000 Hertz levels in the right ear in November 1963.  Pure tone thresholds in the left ear were 20 decibels or below at all levels.  

The Veteran asserts that he had no hearing or ear problems prior to service, and that he began to have problems with hearing and balance or dizziness during service at about the same time he noticed tinnitus.  The Veteran has also reported noise exposure before, during, and after service at various times.  See, e.g., March 2006 statement, June 2007 notice of disagreement, October 2008 substantive appeal (VA Form 9); March 1993, April 2002, and March 2006 VA examination reports.

Based on the currently available evidence, the Veteran is presumed to have been sound upon entry into service, as there was no hearing test conducted at that time and no notation of loss of balance, falls, or inner ear disability.  In other words, there was no noted defect or diagnosis for either condition.  However, there was some treatment for dizziness during service, and an indication of some degree of hearing loss during the discharge examination.  Further, the Veteran has reported continuous symptoms since service.  There is also an indication of extensive inner or middle ear history and post-service noise exposure.  As such, there is an indication that the disabilities may be related to service or to the service-connected tinnitus, but the medical evidence is insufficient to establish service connection.

After all identified, available treatment records have been associated with the claims file, the Veteran should be scheduled for another VA examination to determine the nature and etiology of any current bilateral hearing loss, and any disability exhibited by loss of balance and falls due to inner ear disability.  Any effects of the Veteran's service-connected tinnitus should be addressed with respect to each claim.  The VA examiner should be requested to offer an opinion as to service incurrence, as opposed to aggravation.  With respect to disability exhibited by loss of balance or inner ear disability, the examiner should consider the documented treatment for dizziness in May 1963.  The examiner should also consider the Veteran's noise exposure before, during, and after service, as well as his reports of continuity of symptomatology.  The examiner should address direct, presumptive, and secondary service connection (as related to the service-connected tinnitus).  A complete rationale should be provided for any opinion offered.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection for his claimed disabilities on a secondary basis.

2.  Request the Veteran to identify any providers who have treated him since October 2008 for hearing loss or disability exhibited by loss of balance or falls due to inner ear disability; and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to any inpatient or outpatient records pertaining to the ears or hearing loss from the Biloxi and Gulfport VAMCs dated in 1987 or 1988, and any VA treatment records dated from October 2008 forward from the VAMCs in Alexandria, Biloxi, and Gulfport, to include the results of any audiometric testing.  All requests and all responses for such records, including negative responses, should be documented, and all records received should be associated with the claims file.  Requests for VA records should continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain them.  The Veteran should also be allowed an appropriate time to provide any such records.

3.  After completing the above-described development, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and any current disability exhibited by loss of balance and falls claimed as due to inner ear disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Concerning bilateral hearing loss:

(1)  Is it at least as likely as not (probability of 50 percent or more) that such condition was incurred as a result of the Veteran's military service from November 1961 to November 1963?  Please note that, for the purposes of this opinion, the Veteran is presumed to have been sound upon entry into service.

(2)  If not, is it at least as likely as not that there was hearing loss in either ear to a compensable degree within one year after the Veteran's separation from service, or by November 1964?  Is hearing loss otherwise related to active service?

(3)  If not, is it at least as likely as not that the Veteran's bilateral hearing loss was proximately caused or proximately worsened beyond its natural progression (aggravated) by his tinnitus? 

(b)  Concerning any disability exhibited by loss of balance and falls claimed as due to inner ear disability:

(1)  Is it at least as likely as not (probability of 50 percent or more) that such condition was incurred as a result of the Veteran's military service from November 1961 to November 1963?    

(2)  If not, is it at least as likely as not that such condition was proximately caused or proximately worsened beyond its natural progression (aggravated) by the Veteran's tinnitus?  

NOTE: In responding to each of the above, the examiner should consider all reported noise exposure and the Veteran's statements as to the timing of symptoms, as well as the military and post-service treatment records and prior VA examination reports and medical opinions.  A complete rationale (explanation) should be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  All raised theories of service connection should be addressed, to include on a direct, presumptive, and secondary basis, as appropriate.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


